Citation Nr: 0419260	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  97-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling, 
prior to July 17, 2003.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), prior to July 17, 2003.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1995 rating decision.  
In that decision, the RO confirmed and continued a 10 percent 
rating for PTSD, a noncompensable rating for duodenal ulcer 
disease, and denied entitlement to a TDIU.  The veteran filed 
a notice of disagreement (NOD) in November 1995, and the RO 
issued a statement of the case (SOC) in March 1996.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 1996.  In June 1996, 
the veteran testified before a Hearing Officer at the RO; a 
transcript of that hearing is of record.  

In a December 1996 rating action, the RO granted the veteran 
a 20 percent rating for his duodenal ulcer, effective July 8, 
1994.  The 10 percent rating for PTSD and the denial of 
benefits based upon unemployability were confirmed and 
continued.  

In October 2000, the Board remanded the veteran's claims back 
to the RO to schedule a Board hearing.  In February 2001, the 
veteran testified before the undersigned Veterans Law Judge 
(VLJ) during a travel board hearing at the Atlanta VARO; the 
transcript of that hearing is of record.  

In May 2001, the Board remanded the veteran's claims back to 
the RO for additional development.  

In a December 2003 rating decision, the RO increased the 
veteran's service-connected rating for PTSD from 10 percent 
to 100 percent, effective July 17, 2003.  As such, the Board 
finds the veteran's claim with respect to PTSD and a TDIU are 
effectively moot for the period on and after July 17, 2003, 
because no additional benefit would be available to the 
veteran for that period where he already has a 100 schedular 
rating for PTSD.  See Herlehy v. Principi, 15 Vet. App. 33 
(2001) (per curiam); VAOPGCPREC 6-99.  See also Green v. 
West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  Hence, the Board has characterized 
the claims involving a higher evaluation for PTSD and a TDIU 
as on the title page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's duodenal ulcer is manifested by subjective 
complaints of abdominal pain and cramping.  

3.  The evidence does not reflect that the veteran has active 
ulcer disease resulting in, at least, recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or impairment of health 
manifested by anemia and weight loss.  

4.  Since July 11, 1995, the veteran's service-connected PTSD 
has been manifested by symptoms that appear to be of such 
severity and persistence that the veteran is demonstrably 
unable to obtain or maintain employment.  

5.  The claim for a TDIU is rendered moot in light of the 100 
percent schedular rating assigned for PTSD from July 11, 1995 
(the date of claim for an increase and for a TDIU).    


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.114, Diagnostic Code 7305 (2003). 

2.  Affording the veteran the benefit of the doubt, the 
criteria for a 100 percent rating for PTSD, from July 11, 
1995, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 2003).  

3.  The claim for a TDIU is now without legal merit.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the May 2001 notice letter, in addition to July and 
November 2003 notice letters, along with a March 1996 SOC, 
June 2000 supplemental SOC (SSOC), a May 2001 Board remand,  
April 2001 SOC, September 2002 Board decision, and December 
2003 SSOC, the RO notified the veteran and his representative 
of the legal criteria governing the claim, the evidence that 
had been considered in connection with his appeal, and the 
bases for the decision reached.  The Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Furthermore, in its May 2001 remand, the Board invited the 
veteran to submit all pertinent evidence in his possession.  

The Board also finds that the May 2001, July 2003, and 
November 2003 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was requested to provide information, 
and, if necessary, authorization, to enable the RO to attempt 
to obtain any outstanding medical evidence pertinent to the 
claims on appeal.  With respect to any private medical 
records, the RO informed the veteran that it would request 
the records, but that the veteran could get the records and 
submit them himself.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Veterans Appeals (Court) held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the November 
1995 rating action on appeal.  However, the Board finds that 
any lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the veteran.  In this respect, there is 
no indication whatsoever that there is any outstanding 
relevant evidence that the RO has not already obtained, or 
that any additional action is needed to comply with the duty 
to assist the veteran.  

By way of history, the veteran identified having received 
treatment for his duodenal ulcer and PTSD at the Decatur VA 
Medical Center (VAMC).  Records from this facility, dated 
from January 1995 to November 2003, have been associated with 
the claims file.  In May 2001, the veteran identified having 
been treated at the Tuskegee, Alabama, VAMC.  The facility 
notified the RO that they had no record of treating the 
veteran.  Additionally, the RO has obtained the veteran's 
Social Security Administration (SSA) records, and the veteran 
has been provided with a number of VA examinations to assess 
the severity of his service-connected disabilities.  In 
addition, as noted above, the veteran has had an opportunity 
to present testimony during both RO and Board hearings.  
Moreover, no outstanding sources of evidence needed to fairly 
adjudicate the claims on appeal has been identified by either 
the veteran or his representative.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision on 
appeal at this juncture.  

II.  Background

In July 1994, the veteran submitted a statement requesting an 
increased rating for his service-connected PTSD.  

In August 1994, the RO received Atlanta VAMC treatment 
records, dated in July 1994, reflecting a complaint of 
stomach pains and also a report of feeling "stressed out 
lately."  Diagnoses included peptic ulcer disease (PUD) and 
gastroesophageal reflux disease (GERD).  

A January 1995 clinical record reflects the veteran's report 
of sleep disturbance, nightmares, irritability, emotional 
numbing and withdrawal.  The veteran also complained of 
hearing voices, felt there was a plot against him, and 
believed the television was sending him special messages.  
The physician noted that the veteran had reported many 
symptoms associated with PTSD and many other symptoms not 
usually associated with PTSD.  

In July 1995, the veteran filed a formal application (VA Form 
21-8940) for a TDIU.  The application form noted that the 
veteran had applied for warehouse/stocker work with three 
employers, but apparently had not been offered a job.  The 
veteran revealed that he had had four years of high school, 
in addition to computer training in the 1970s.  In an 
accompanying statement, the veteran reported that at his 
former place of employment, he had been provoked and 
harassed, and that this had almost led to a fight with 
another employee.  As a result, the veteran voluntarily left 
his job in February 1994.  

In September 1995, the RO received outpatient treatment 
records from the Atlanta VAMC.  In particular, an August 1995 
record reflected the veteran's complaint of blood in his 
stool for two days.  

An October 1995 upper gastrointestinal (GI) series reflects 
minimal gastroesophageal reflux into the most distal 
esophagus, mild esophageal dysmotolity, and prominent 
duodenal folds consistent with duodenitis, without evidence 
of active peptic ulcer disease.  

A December 1995 Social Work Service assessment notes that the 
veteran had left his job in 1994 because of panic attacks and 
nerves.  It was also noted that the veteran had reported that 
he and his wife had a good marriage and that she understood 
him, that he did not have many friends, and that at work he 
had stayed away from people and did not attend work-related 
social events.  The veteran indicated that he saw his younger 
brother once a month, but his remaining family members of 
origin about once every six months.  

A January 1996 psychiatric evaluation noted that the veteran 
was appropriately dressed and groomed, affect was 
constricted, mood was anxious/depressed, insight and judgment 
were good, and thought processes were logical and linear.  
There were no current A/V hallucinations, although the 
veteran reported that they did occur occasionally.  There 
were also no homicidal/suicidal ideations or intent.  The 
examiner's assessment was chronic PTSD, rule out psychotic 
disorder and major depression.  With respect to the veteran's 
psychiatric illness, without consideration of any 
medical/physical impairment, the examiner assigned a Global 
Assessment of Function (GAF) score of 40.  

A January 1996 psychology note reflects that the veteran 
underwent a battery of psychological tests as well as a 
clinical interview and was found to exhibit moderate to 
severe levels of depression.  The veteran reported 
flashbacks, sleep problems, nightmares, loss of interest, 
isolation from others, hypervigilance, and problems with 
memory and concentration.  He also reported that six to seven 
years previously he had begun to have auditory/visual (A/V) 
hallucinations, which included two men talking to him, odors 
of a burning cigar and meat, and special messages coming from 
the television and radio.  The reviewing examiners noted that 
the veteran exhibited some symptoms of PTSD as well as some 
symptoms usually not associated with PTSD.  

A February 1996 clinical note reflects the veteran's 
complaints of increased periods of anxiety as well as 
paranoid thoughts, and A/V hallucinations.  Furthermore, the 
veteran complained of continued nightmares, hypervigilance 
and intermittent sleep disturbance.  The examiner's diagnosis 
was PTSD and psychotic disorder not otherwise specified.  
Clinical records dated in March 1996 reflect the veteran's 
report of feeling overall pretty good.  He reported that his 
prescribed medications were helping in controlling his A/V 
hallucinations as well as calming his mood.  He reported no 
periods of severe depression, and he was having fewer periods 
of panic and anxiety.  There were no reported suicidal or 
homicidal ideations.  Insight and judgment were noted as 
good.  The diagnosis was PTSD and psychotic disorder not 
otherwise specified.  

A March 1996 clinical record reflects the veteran's last CBC 
(complete blood count) reportedly revealed progressive 
anemia.  The veteran denied a dark stool or blood in his 
stool, but complained that his stomach continued to burn.  
The impression was PUD with an active bleed suspected.  

A March 1996 disability evaluation conducted by Georgia Spine 
& Sports Physicians notes that the veteran suffered a back 
injury in 1974 as a result of a motor vehicle accident.  He 
was noted as being able to work until 1994, but that since 
then he had not worked due to his back pain.  The physician 
opined that the veteran's lumbar spine disability would 
significantly limit his physical activity, as the veteran was 
not capable of performing repetitive bending, lifting or 
twisting activities.  Furthermore, the veteran would have 
difficulty with any type of prolonged sitting activities or 
prolonged car rides.  The physician also noted that based on 
other medical problems and his psychiatric background, it 
wasn't evident what type of suitable employment could be 
found for the veteran.  

Clinical records dated in April 1996 reflect the veteran's 
report of some increased anxiety and nightmares, with one 
episode of panic attack in the past three weeks.  Insight and 
judgment were good, there were no A/V hallucinations, and no 
recent periods of severe depression or suicidality.  

A May 1996 clinical record reflects, the veteran's report of 
some paranoid ideation, no A/V hallucinations, some 
occasional periods of depressed mood lasting three to four 
hours, along with frequent periods of feeling nervous.  

The transcript of the June 1996 RO hearing reflects the 
veteran's contentions that the medications he was taking for 
his PTSD made him sleepy and sluggish.  He also testified 
that when not going to the VA hospital, he sat around at home 
most of the day.  The veteran stated that he did not get 
along well with his wife and children.  With respect to his 
duodenal ulcer, the veteran indicated that he was taking 
medication, had blood in his stool, had a problem swallowing 
food, and sometimes regurgitated his food.  The veteran also 
complained of pain in his stomach, and reported that he was 
not on any special diet.  In addition, the veteran testified 
that he had not worked since 1994 due to his PTSD.  He 
indicated that he had been pressured to leave his job so he 
voluntarily resigned.  In this respect, the veteran reported 
that the added pressure of work caused an increase in 
flashbacks and nervousness.  

In a December 1996 rating action, the RO granted the veteran 
a 20 percent rating for his duodenal ulcer, effective July 8, 
1994.  The 10 percent rating for PTSD and the denial of 
benefits based upon unemployability were confirmed and 
continued.  

A February 13, 1997, PTSD examination report reflects the 
veteran's reported history of working in a warehouse until 
February 1994, and leaving because he couldn't stand to be 
around others, was in trouble with fellow co-workers, and he 
was ready to hurt someone.  The veteran also reported that he 
didn't trust others, had trouble controlling his temper, had 
trouble being with his wife and children, and that he didn't 
like to be near anyone.  He admitted that he had thoughts of 
suicide on and off.  On clinical evaluation the veteran was 
noted as being fairly neatly dressed with a rather flat 
effect.  His mood was very depressed, he reported hearing 
voices as well as having occasional suicidal/homicidal 
ideation.  Additionally, the veteran's thinking was coherent 
but somewhat tangential with paranoid ideations.  The veteran 
was noted to have some understanding of his illness and his 
intellectual function seemed fairly well intact.  The 
examiner's diagnosis was PTSD with panic attacks and 
agoraphobia.  

The diagnosis of PTSD was noted as severe and chronic, and 
the veteran was noted to also have a psychotic disorder, not 
otherwise specified.  The examiner reported that the veteran 
had severe problems related to the social environment, to his 
family, and occupational problems because of his inability to 
relate to people and being subject to explosive outbursts and 
psychosocial problems.  The veteran was assigned a GAF score 
of 50, reflective of severe social and occupational 
functioning.  He was noted as being unable to relate to 
people, had no friends, stayed by himself, and was unable to 
work.  

A February 28, 1997, clinical note reflects the veteran's 
report that he was doing pretty well.  He reported no periods 
of severe depression and that his sleep pattern had somewhat 
improved with fewer nightmares.  The veteran was noted as 
generally doing well with cardinal symptoms of PTSD at 
baseline.  Psychotic symptoms were also at stable baseline 
with current medication regimen.  Evaluation revealed that 
the veteran was alert and orientated, that his speech was 
somewhat monotone, affect was flat with somewhat greater 
range, mood was calm, and thought processes organized with no 
current perceptual disturbances.  There were some 
intermittent A/V hallucinations, but no suicidal or homicidal 
ideations.  Insight and judgment were good.  

A February 1997 report of an upper GI series reflects a 
finding of minimal gastroesophageal reflux disease.  

The report of a February 1997 VA examination for the 
veteran's ulcer notes the veteran's complaints of nausea and 
vomiting, with occasions of dark stools but no hematochezia.  
The veteran also reported having hemorrhoids, which sometimes 
bled.  The veteran's body weight was reported as stable.  On 
clinical evaluation the veteran was noted as well nourished 
and not appearing chronically or acutely ill.  The veteran's 
abdomen was soft and nontender, the liver and spleen were not 
palpable, and bowel sounds were distant.  Rectal evaluation 
revealed no anal or rectal lesions.  The veteran's stool was 
noted as being slightly guaiac positive.  The diagnosis 
included history of duodenal disease not found at this time 
on X-ray study; symptomatic and presently under treatment; 
and duodenitis.  

In a July 1997 addendum to the February 1997 PTSD 
examination, the physician reported an Axis I diagnosis of 
severe PTSD, panic attacks with agoraphobia, and psychosis 
not otherwise specified.  The Axis III diagnosis included 
peptic ulcer, reflux esophagitis, shell fragments in the leg 
that cause pain, status post back surgery, and borderline 
hypertension.  Axis IV notes that the veteran had severe 
problems related to the social environment relating to his 
family, occupational problems because of his inability to 
relate to people, and being subject to explosive outbursts.  
The physician also noted that some of the inability to work 
was related to the veteran's medical [as compared to 
psychiatric] problems.  

A July 1997 Agent Orange examination reflects diagnoses of 
mild cardiomegaly, normal GI series except for otherwise 
minimal gastroesophageal reflux disorder (GERD), dermatitis 
of both feet, and burn wound of the right upper arm.  

An additional July 1997 psychiatric evaluation reflects the 
veteran's report that he stopped working at a warehouse in 
1994, due to back problems, stomach problems, as well as PTSD 
symptoms.  The veteran reported that he had become more 
depressed with increased nervousness, and had developed a 
very short temper, which caused him to get angry with people.  
He indicated that he preferred to be alone most of the time, 
and also that he had thoughts of suicide in 1993 but never 
attempted suicide.  He also reported once having had 
temporary homicidal thoughts about an individual.  Further, 
the veteran reported that he felt like there was not too much 
life left for him anymore.  

Psychiatric clinical notes dated from February to August 
1997, reflect the veteran's complaints of intermittent or 
occasional periods of depressive episodes, panic attacks, and 
anxiety related to various life stressors to include family 
and personal illnesses.  The treating physician consistently 
noted PTSD and a psychotic disorder not otherwise specified.  

An October 1997 endoscopy of the esophagus, stomach and 
duodenum was within normal limits.  

An October 1997 psychiatric clinical note reflects the 
veteran's increased anxiety as a result of family and 
personal illness.  The veteran denied recent episodes of 
severe depressive symptoms and reported no recent 
suicidal/homicidal ideation.  He did complain of intermittent 
visual hallucinations.  The treating psychiatrist noted that 
there were no current paranoid or delusional thoughts, 
insight and judgment were good, mood was calm with some 
periods of anxiety.  The impression was PTSD, depressive 
disorder not otherwise specified, and psychotic disorder, not 
otherwise specified.  

Psychiatric clinic notes dated from November 1997 to February 
1998, reflect the veteran as doing pretty good although he 
was worried about some of his general medical conditions, 
which resulted in brief periods of anxiety and depression.  
The veteran reported no recent panic episodes and no change 
in cardinal symptoms of PTSD.  The veteran denied any 
episodes of severe depression or associated 
homicidal/suicidal ideation.  He reported occasional visual 
hallucinations.  No current paranoid or delusional thinking, 
and insight and judgment were good.  The diagnosis was PTSD, 
as well as depressive and psychotic disorder not otherwise 
specified.  

A February 1998 VA general medical examination report notes 
the veteran's report of having been unemployed since 1994, 
and that the unemployment was the result of a back problem 
which was related to being hit by a car in 1967.  The veteran 
gave a reported history of having undergone back surgery in 
1974.  Clinical evaluation of the veteran's back was 
essentially normal, with some limitation of motion on 
flexion.  

A February 1998 colonoscopy report reflects findings of 
polyps in the veteran's colon, a number of which were 
excised.  A March 1998 clinical note reflects that the 
veteran's polyps were believed to be the cause of his anal 
bleeding and anemia.   

Psychiatric clinical notes, dated from March 1998 to August 
1998, reflect the veteran's complaint of increased anxiety 
due to the anniversary of significant combat-related traumas 
and family health concerns.  As a result, there were some 
periods of depressed mood with feelings of low self worth.  
It was noted that the veteran had intermittent A/V 
hallucinations and periods of irritability, but otherwise 
denied any episodes of severe depression symptoms, panic 
episodes, or any homicidal/suicidal ideations.  There were no 
current perceptional disturbances identified, and occasional 
A/V hallucinations were noted although they were not always 
combat related.  Furthermore, there were no current paranoid 
thoughts or systematized delusions.  Insight and judgment 
were noted as good.  The diagnosis was PTSD, depressive 
disorder not otherwise specified, and psychotic disorder not 
otherwise specified.  

Psychiatric clinical notes dated in October and November 1998 
reflect brief periods of anxiety, depression, and panic 
attacks.  There was no associated homicidal/suicidal ideation 
but some occasional intermittent A/V hallucinations.  There 
were no episodes of severe depression, paranoid thought 
content or systemized delusions.  Insight and judgment were 
good.  The diagnosis was PTSD, as well as depressive and 
psychotic disorder, not otherwise specified.  

Psychiatric clinical notes dated from January 1999 to August 
1999 reflects that the veteran's mood was, overall, 
calm/pretty good.  He reported some occasional perceptional 
disturbances including an occasional olfactory hallucination.  
There were brief periods of anxiety with no episodes of 
severe depression or panic attacks.  

An August 1999 colonoscopy report notes that the rectal 
examination was normal, although non-bleeding hemorrhoids 
were found.  

Psychiatric clinical notes dated in October and December 1999 
reflect the veteran's report of increased anxiety and 
depressed mood without homicidal/suicidal ideations or recent 
panic attacks.  There were occasional A/V hallucinations, no 
current paranoid thought content or systemized delusions.  

A January 2000 clinical note reflects that the veteran's 
weight had increased by 11 pounds.  

Psychiatric clinical notes dated from February 2000 to 
December 2000 reflect the report that the veteran continued 
to endorse cardinal symptoms of chronic PTSD including 
intermittent sleep disturbance with occasional combat related 
nightmares, occasional intrusive recollections of combat 
trauma, some periods of irritability and avoidance and self 
isolative behavior.  The veteran was noted as reporting that 
his mood was depressed at times, but that he had not had any 
prolonged episodes of severe depression or any associated 
homicidal/suicidal ideations.  There were reports of 
occasional panic attacks and anxiety related to various life 
stressors, to include family and personal illnesses.  He 
continued to have occasional olfactory hallucinations and 
visual hallucinations in his peripheral vision, not always 
combat related.  The veteran was noted as remaining goal 
directed, without current paranoid ideation or systematized 
delusions.  Insight and judgment were good.  A diagnosis of 
PTSD was consistently noted during the period as was both 
depressive and psychotic disorders, not otherwise specified.  

Psychiatric clinical notes dated from February 2000 to 
December 2000, reflect the report that the veteran continued 
to endorse cardinal symptoms of chronic PTSD including 
intermittent sleep disturbance with occasional combat related 
nightmares, occasional intrusive recollections of combat 
trauma, some periods of irritability and avoidance and self 
isolative behavior.  The veteran was noted as reporting that 
his mood was depressed at times, however that he had not had 
any prolonged episodes of severe depression or any associated 
homicidal/suicidal ideations.  There were reports of 
occasional panic attacks and anxiety related to various life 
stressors to include family and personal illnesses.  He 
continued to have occasional olfactory hallucinations and 
visual hallucinations in his peripheral vision, not always 
combat related.  The veteran was noted as remaining goal 
directed, without current paranoid ideation or systematized 
delusions.  Insight and judgment were good.  A diagnosis of 
PTSD was consistently noted during the period as well as 
depressive and psychotic disorders, not otherwise specified.  

The transcript of the February 2001 Board hearing reflects 
the veteran's contentions that he did not get along with his 
teenage children well, that he got upset easily, and that he 
was irritable.  The veteran also stated that he did not have 
any friends, and that he had tried to obtain work since 1994 
but he had been turned down because of his PTSD.  In 
addition, the veteran testified that he stayed depressed 
quite a bit, sometimes was suicidal, did not sleep well, and 
had occasional memory loss (forgetting where he put his 
clothes were, people's names, etc.).  The veteran also 
testified that he could no longer eat fried foods, was not on 
a special diet, that he had occasional stomach pain and 
bloating after eating, that he noticed blood in his stool 
about every two months, and sometimes regurgitated food.  
With respect to his employment, the veteran testified that he 
had worked in a warehouse 24 1/2 years checking and loading 
groceries.  He reported that he left his job because of 
problems he was having with his supervisor about the amount 
of work that was being assigned to him, as well as being 
involved in a fight on the job.  The veteran also testified 
that he could not currently find work because of his PTSD, as 
well as his back and stomach problems.  The veteran reported 
that he filed for social security benefits because of 
problems he was having with his back.  

Psychiatric clinical notes dated from March 2001 to December 
2001, reflect the report that the veteran continued to 
endorse cardinal symptoms of chronic PTSD including 
intermittent sleep disturbance with occasional combat related 
nightmares, occasional intrusive recollections of combat 
trauma, some periods of irritability and avoidance and self 
isolative behavior.  The veteran was noted as reporting that 
his mood was depressed at times with feelings of helplessness 
and hopelessness, however that he had not had any prolonged 
episodes of severe depression or any associated 
homicidal/suicidal ideations.  There were reports of 
occasional panic attacks and anxiety related to various life 
stressors to include family and personal illnesses, as well 
as mild to moderate depression.  He continued to have 
occasional olfactory hallucinations and visual hallucinations 
in his peripheral vision, not always combat related.  The 
veteran was noted as remaining goal directed, without current 
paranoid ideation or systematized delusions.  Insight and 
judgment were good.  A diagnosis of PTSD was consistently 
noted during this period as well as depressive and psychotic 
disorders, not otherwise specified.  

An April 2001 clinical note reflects the veteran's report 
that his diet included high-saturated fat-high calorie foods 
(sausage, fried eggs, and bacon at breakfast three times a 
week; in addition to potato chips at bedtime, snacks, and 
fried fish/chicken on the weekends).  

Psychiatric clinical notes dated from February 2002 to 
September 2002, reflect the report that the veteran continued 
to endorse cardinal symptoms of chronic PTSD including 
intermittent sleep disturbance with occasional combat related 
nightmares, occasional intrusive recollections of combat 
trauma, some periods of irritability and avoidance and self 
isolative behavior.  There were no reported prolonged 
episodes of severe depression or any associated 
homicidal/suicidal ideations.  In particular, in April 2002 
the veteran reported that he had had some paranoid ideations 
with respect to people watching him.  He also reported a few 
instances of near panic.  Overall, the veteran was found to 
have mild to moderate depression.  He continued to have 
occasional olfactory hallucinations and visual hallucinations 
in his peripheral vision, not always combat related.  The 
veteran was noted as remaining goal directed, without current 
paranoid ideation or systematized delusions.  Insight and 
judgment were good.  A diagnosis of PTSD was consistently 
noted during this period as well as depressive and psychotic 
disorders, not otherwise specified.  

A September 2002 clinical note reflects the veteran's 
complaints of occasional epigastric tenderness without 
hematochezia.  

A December 2002 clinical note reflects the veteran having a 
history of chronic, severe PTSD.  The veteran was noted on 
examination to complain of increased episodes of severe 
anxiety and near panic, increased nightmares and intrusive 
thoughts of combat.  He also reported feeling more depressed 
with some feelings of hopelessness and low self worth.  It 
was noted that the veteran continued to have  intermittent 
auditory hallucinations and occasional homicidal/suicidal 
content, but that the homicidal/suicidal ideations were brief 
in duration.  There were some paranoid ideations, however no 
systematized delusions.  Insight and judgment were good.  The 
diagnosis was PTSD, as well as depressive and psychotic 
disorder, not otherwise specified.  

A January 2003 clinical note reflects the veteran's report of 
"doing pretty good today."  He reported some subjective 
improvement in his mood with increased medication.  He denied 
any episodes of prolonged or severe depression or any 
associated homicidal or suicidal ideations.  The veteran's 
mood was calmer with less depression.  There were no 
perceptual disturbances, however the veteran continued to 
report some A/V hallucinations with derogatory or trauma-
related content.  Though content remained goal directed, 
there were some paranoid ideations, however no systemized 
delusions.  Insight and judgment were good.  

A July 2003 statement from the veteran's treating VA 
psychiatrist notes that the veteran had a history of chronic, 
severe PTSD.  It was noted that while the veteran had made 
some progress in terms of his treatment, the chronicity and 
degree of severity of the PTSD symptoms continued to impair 
the veteran's abilities to function socially and 
occupationally.  In this respect, the veteran continued to 
experience cardinal symptoms of chronic, severe PTSD 
including persisting insomnia with recurring trauma related 
nightmares, flashback and intrusive recollections of combat 
trauma, hypervigilance, irritable mood with occasional angry 
outbursts, avoidant and self-isolative behavior and periods 
of emotional numbing, with feelings of detachment from 
others.  The physician opined that the veteran's progress 
from a full recovery remained poor, and he should be 
considered totally and permanently disabled and unemployable.  

In a July 2003 statement, the veteran reported that his 
duodenal ulcer disease had not improved since 1996, and that 
it had worsened.  He reportedly couldn't eat certain foods, 
and had stomach pain and bloating after eating.  The veteran 
also reported occasionally seeing blood in his stool and 
regurgitating his food.  With respect to his PTSD, the 
veteran reported that he sometimes wanted to hurt himself and 
others, had lost his memory, had no friends, and had problems 
sleeping due to nightmares about Vietnam.  The veteran also 
reported that he was very depressed, and his judgment was not 
good.  

A July 2003 Report of VA (PTSD) examination reflects a 
diagnosis of PTSD, severe and chronic; with major depression 
with psychosis and panic attacks with agoraphobia.  The 
examiner noted that the veteran had severe problems relating 
to the environment, to relationships with his family, and 
occupational problems.  It was also noted that the veteran 
had not been able to work since 1994 because of his inability 
to relate to people and that his symptoms of PTSD were severe 
at present.  The examiner assigned a global assessment of 
functioning (GAF) score of 44, reflective of serious 
impairment of social and occupational functioning.  The 
veteran was noted to stay mainly to himself and did not have 
any friends.  The examiner further noted that it was not 
medically possible to distinguish the effect of the veteran's 
PTSD from any other diagnosed condition, because such 
findings were pertinent to the veteran's overall psychiatric 
impairment.  Furthermore, individuals with PTSD could have 
panic attacks, disassociative flashback episodes, and also 
illusions and hallucinations.  

A July 2003 Report of VA (Ulcer) examination reflects the 
veteran's complaints of pain off and on in his stomach area 
for the last two years.  He reported that the pain was in the 
left upper quadrant of the abdomen and the mid sternal area.  
The veteran indicated that he had seen blood in his stools.  
he denied having any weight loss, but he did not report 
gaining weight either.  He avoided eating friend foods as 
when he did eat such food he threw up.  The veteran indicated 
that his appetite was not that good, that he ate only two 
meals per day, and that sometimes he had diarrhea.  On 
clinical evaluation, the veteran's abdomen was obese, 
protuberant, soft, and nontender.  The liver and spleen were 
not palpable.  The liver was not enlarged to percussion.  No 
succession splash was audible in the epigastrum, and bowel 
sounds were distant.  The rectal examination revealed a 
normal rectal sphincter.  Stools were guaiac negative.  There 
were no anal or rectal lesions, but there was a hemorrhoidal 
skin tag at 12 o' clock of the anal verge.  The examiner 
noted that the veteran presented with a history of prior 
duodenal ulcer disease, which on examination was not active, 
or gastroesophageal reflux of a disabling nature.  The 
diagnosis included documented peptic ulcer disease with 
reflux esophagitis, some persisting low-grade symptoms but no 
evidence of active ulcer disease.  

An October 2003 computed tomography (CT) of the abdomen and 
pelvis revealed the liver to exhibit a benign hepatic cyst.  
The spleen, gallbladder, pancreas, bilateral adrenal glands, 
kidneys, bladder, prostate and seminal vesicles were within 
normal limits.  The wall of the gastric fundus and proximal 
stomach was mildly thickened, although the finding was felt 
to be likely representative of a normal-appearing, 
nondistended stomach.  The remainder of the bowel was 
unremarkable with no evidence of gross masses, inflammatory 
changes, or obstruction.  

A December 2003 upper GI series revealed a hiatal hernia with 
mild gastroesophageal reflux, but was otherwise unremarkable.  
There was no esophageal stricture or ulcer.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. §§ 3.102, 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Increased Rating for Duodenal Ulcer

Duodenal ulcers are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305.  A 
moderate ulcer, manifested by recurring episodes of severe 
symptoms two or three times per year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent rating.  A 40 percent rating is 
warranted where the ulcer is moderately severe and 
characterized by recurrent incapacitating episodes four or 
more times per year averaging 10 days or more in duration, or 
by impairment of health manifested by anemia and weight loss.  
The highest available schedular evaluation, 60 percent, is 
warranted where the ulcer is severe, only partially relieved 
by standard therapy, characterized by periodic vomiting, 
recurrent hematemesis, or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

The veteran has reported symptoms of chronic abdominal pain.  
Notwithstanding the veteran's complaints, however, the Board 
finds that the evidence since July 1994 does not demonstrate 
that the veteran's service-connected duodenal ulcer warrants 
an increase to a 40 percent or 60 percent evaluation under 
Diagnostic Code 7305.  

In this respect, the Board points out that diagnostic testing 
has been completely negative for an active ulcer.  Treatment 
records and examination reports reflect the veteran's 
complaints but minimal symptomatology.  The veteran's anemia 
was believed to be associated with polyps or hemorrhoids, and 
he has not exhibited any noticeable weight loss.  
Additionally, the reported symptoms of stomach pain and 
discomfort are not shown to result in recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or impairment of health 
manifested by anemia and weight loss.  The veteran's stomach 
symptoms also are not shown to result in periodic vomiting, 
recurrent hematemesis, or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
healthcare, or are they only partially relieved by standard 
therapy.  Therefore, in the absence of the required residuals 
of ulcer disease, a rating greater than 20 percent is not 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305.

For all the foregoing reasons, an increased rating for the 
veteran's duodenal ulcer, greater than the currently assigned 
20 percent, is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Increased Rating for PTSD prior to July 17, 2003

Prior to July 17, 2003, the veteran was in receipt of a 10 
percent disability rating for his PTSD, effective May 28, 
1985.  During the course of the veteran's appeal, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, effective November 7, 1996.  See 38 C.F.R. 
§ 4.130, Diagnostic Code series 9200, 9300, 9400 and 9500 
(2003).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Under the general rating criteria in effect prior to November 
7, 1996, a 30 percent rating for PTSD was warranted when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The term definite" has 
been construed as "distinct, unambiguous, and moderately 
large in degree," and representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 
4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).  

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1996).  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe," is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  

Under the revised general rating criteria (in effect since 
November 7, 1996), a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Under the revised regulatory scheme, consideration is given 
to the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 38 
C.F.R. § 4.126 (2003).  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  

In a May 2001 remand, the Board had requested an examination, 
in part, to clarify whether the veteran's identified 
psychiatric conditions other than his PTSD, were related to 
his PTSD.  As noted above, the examiner indicated that it was 
not medically possible to distinguish the veteran's PTSD from 
the other diagnosed conditions, because such findings were 
pertinent to the veteran's overall psychiatric illness.  
Under these circumstances, the Board will attribute all of 
the veteran's psychiatric symptoms to his PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board is cognizant that a psychiatric evaluation in 
January 1996 reflected an assessment of chronic PTSD and a 
GAF score of 40 due solely to the veteran's psychiatric 
disability.  According to the DSM-IV, this score is 
reflective of some impairment in reality testing or 
communication, or major impairment in several areas such as 
work, family relations, judgment, thinking, or mood.  
Further, the February 1997 VA examiner diagnosed the veteran 
with severe, chronic PTSD.  At that time, the veteran 
reported problems getting along with co-workers and his 
family, and indicated that he liked being by himself.  There 
were reports of occasional homicidal/suicidal ideation and 
his mood was noted as very depressed.  The examiner assigned 
a GAF score of 50.  According to the DSM-IV, this score is 
reflective of serious impairment in social and/or 
occupational functioning.  That same month, within two weeks 
of the February 1997 examination, a psychiatric clinical note 
reflected the veteran's report that he was doing pretty well 
without periods of severe depression.  Psychotic symptoms 
were noted to be at a stable baseline, and the veteran 
reported intermittent A/V hallucinations.  The veteran's mood 
was noted as calmer and there were no homicidal or suicidal 
ideations.  

VA psychiatric clinical notes dated from 1995 to 2002 reflect 
cyclical periods of increased psychiatric symptomatology due 
to family and personal illness or to otherwise normal life 
stresses.  Thereafter, the increased symptoms appear to 
decrease and/or improved, and the psychiatric symptomatology 
reported as intermittent.  In a July 2003 statement, the 
veteran's treating VA psychiatrist reported that while the 
veteran had shown some progress, the chronicity and degree of 
severity of his symptoms remained the same.  The psychiatrist 
noted that prognosis for a full recovery remained poor, and 
the veteran should be considered totally and permanently 
disabled and unemployable.  

The treating VA psychiatrist's clinical notes do not 
necessarily correspond with his noted July 2003 assessment of 
the severity of the veteran's PTSD.  However, such assessment 
is supported by both the psychiatric evaluation in 1996 and 
also, to a degree, by the VA examiner who conducted the 
February 1997 and December 2003 examinations.  Furthermore, 
the examiner in December 2003 reported that the veteran had 
been unemployable since 1994 due to his PTSD symptoms.  She 
also assigned a GAF score of 44.  According to the DSM-IV, 
this score is reflective of serious impairment in social 
and/or occupational functioning.  The Board is cognizant that 
the medical evidence includes reports by the veteran that he 
stopped working in 1994 due to a nonservice-connected back 
disability.  The VA examiner in February 1997 reported that 
some of the veteran's inability to work was related to his 
medical problems.  As noted above, that opinion comes into 
conflict with the same examiner's subsequent opinion on the 
employability issue.  

After careful review of the record in light of the above 
cited criteria, and giving considerable weight to the 
opinions of the veteran's VA treating psychiatrist, the 
January 1996 psychiatric report, and the VA examination 
reports in February 1997 and December 2003, as well as 
affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds 
that the veteran's PTSD symptoms approximate the criteria for 
a 100 percent rating under the former rating criteria; that 
is, the veteran is demonstrably unable to retain or obtain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

The Board also notes that the veteran filed his claim for an 
increased rating for PTSD in July 1994, at which time he 
reported that he had to resign his then present job.  
Thereafter, in his application for a TDIU, received July 11, 
1995, the veteran listed three companies to which he had 
applied for work but had not been hired.  The relevant 
regulations provide that the effective date of an award of 
compensation based on claim for an increase will be the day 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2003).  

As noted above, the VA psychiatric treatment records during 
the appellate period, the earliest dated in October 1995, 
have consistently noted the same symptomatology associated 
with the veteran's PTSD.  The veteran's treating 
psychiatrist, based on his treatment of the veteran during 
this period, reported that the veteran's prognosis was poor 
and that he was totally and permanently disabled.  The RO's 
grant of 100 percent was based, it appears, on the 
psychiatrist's opinion.  The Board notes that the 
psychiatrist's opinion pertains not only to the veteran's 
condition at the time of the July 2003 opinion, but 
apparently also to the period prior to that time, beginning 
in October 1995, given the identical reported symptomatology.  
Furthermore, it would appear the first clear evidence of 
unemployability was the July 11, 1995, TDIU application, as 
the veteran reported his failure at securing employment.  

For all the foregoing reasons, and affording the veteran the 
benefit of doubt, the Board finds that the criteria for a 100 
percent rating, from July 11, 1995, are met.  

C.  TDIU prior to July 17, 2003

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

In light of the Board's decision granting a 100 percent 
schedular rating for PTSD, effective the date of the 
veteran's claim for a TDIU, July 11, 1995, the question of 
the veteran's entitlement to TDIU has now been rendered moot, 
and the claim for that benefit must be dismissed.  




ORDER

The claim for an increased rating for a duodenal ulcer, in 
excess of the currently assigned 20 percent, is denied.  

A 100 percent rating for PTSD, from July 11, 1995, is 
granted.  

The claim for a TDIU is dismissed.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



